Memorandum: The examination permitted is too broad in scope and is not limited as to the period of time concerning which the plaintiff is authorized to make inquiry of the defendant’s officers, agents and employees. The record does not contain sufficient facts to permit the court to modify the order. If a new application is made the supporting affidavit should state the date, or approximate date when the defendant replaced the regulator, meter, and attachments, and the order should limit the examination from the date when such replacements were made to the time when the explosion occurred. It should further be limited to permit the plaintiffs to inquire into only those matters alleged in paragraph “Seventh” of the complaint. All concur. (The order grants plaintiffs’ motion for an examination of defendant as an adverse party before trial and denies defendant’s cross motion for judgment on the pleadings.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.